Citation Nr: 0422768	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  01-06 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc disease, lumbar spine, currently evaluated as 40 percent 
disabling.

2.  Entitlement to an increased evaluation for 
chondromalacia, left patella, currently evaluated as 10 
percent disabling.  

3.  Entitlement to an effective date prior to April 6, 1999, 
for a compensable evaluation for degenerative disc disease, 
lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from May 1983 to August 
1993.  This appeal originally came before the Board of 
Veterans' Appeals (Board) on appeal from a December 2000 
rating decision of the Department of Veterans Affairs (VA), 
Little Rock, Arkansas, regional office (RO).  

In March 2003, the veteran testified before the undersigned 
at a hearing in Washington, D.C..  

In May 2003, the Board remanded the case for additional 
development.  

Subsequently, in an August 2003 rating decision, the Board 
denied the veteran's claims for service connection for tinea 
pedis and onychomycosis, impotence, left eye disability, 
post-traumatic stress disorder, and headaches.  The veteran 
submitted  a notice of disagreement with that rating decision 
in September 2003, and a statement of the case was issued in 
February 2004.  

In March 2004, the veteran submitted a written statement 
withdrawing all issues, to include his appeal and remanded 
issues, with the exception of the claim for an earlier 
effective date.  Thus, as the Board has no jurisdiction over 
the issues addressed in the August 2003 rating decision, they 
will not be discussed further herein.

The issue of entitlement to an effective date prior to April 
6, 1999, for a compensable evaluation for degenerative disc 
disease, lumbar spine, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

In March 2004, the RO received correspondence from the 
veteran stating that he was withdrawing his appeal with 
respect to the issues that had been remanded by the Board 
with the exception of the earlier effective date claim.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran with respect to the issues of entitlement to an 
increased evaluation for degenerative disc disease, lumbar 
spine, currently evaluated as 40 percent disabling, and 
entitlement to an increased evaluation for chondromalacia, 
left patella, currently evaluated as 10 percent disabling, 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204(b), (c) (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The December 2000 rating decision on appeal, inter alia, 
denied the veteran's claims for entitlement to an evaluation 
in excess of 40 percent for degenerative disc disease, lumbar 
spine, and for an evaluation in excess of 10 percent for 
chondromalacia, left patella.  The veteran perfected his 
appeal with respect to those issues and they were included in 
the Board's May 2003 remand.

In March 2004, the RO received correspondence from the 
veteran stating that he was withdrawing his appeal with 
respect to all issues that had been remanded by the Board 
with the exception of the earlier effective date claim.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a substantive appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c).  

The appellant has withdrawn his appeal with regard to 
entitlement to an evaluation in excess of 40 percent for 
degenerative disc disease, lumbar spine, and for an 
evaluation in excess of 10 percent for chondromalacia, left 
patella.  Hence, there remain no allegations of errors of 
fact or law for appellate consideration with regard to those 
issues.  Accordingly, the Board does not have jurisdiction to 
review the appeal with regard to those issues, and they are 
dismissed without prejudice.  


ORDER

The appeal seeking entitlement to entitlement to an 
evaluation in excess of 40 percent for degenerative disc 
disease, lumbar spine, is dismissed.

The appeal seeking entitlement to entitlement to an 
evaluation in excess of 10 percent for chondromalacia, left 
patella, is dismissed.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  This law eliminated the concept 
of a well- grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).

The Board notes that the VCAA letter sent to the veteran in 
June 2003 did not address the issue of an earlier effective 
date, and did not notify the veteran of the evidence he 
needed to supply and what VA would do in order to assist him 
with his claim under Quartuccio, supra.  The RO should inform 
the veteran by letter of the specific types of evidence 
necessary to substantiate that claim.

Additionally, the Board notes that the supplemental statement 
of the case (SSOC) issued in April 2004 did not address all 
the evidence obtained pursuant to the previous remand.  Thus, 
on remand, the RO should consider the evidence obtained since 
the Board's May 2003 remand and issue an appropriate SSOC.

The veteran has reported that he was treated at the Brockton 
Orthopedic Clinic in Brockton, Massachusetts, in early 1994.  
He testified that the clinic is no longer in business.  At 
the hearing, the veteran stated that he had obtained phone 
numbers that he thought he might be able to use to find the 
records, but he had been unsuccessful.  The Board's previous 
remand requested that the RO should attempt to ascertain 
where the records of the veteran's treatment in 1994 from the 
Brockton Orthopedic Clinic have been stored, and obtain them 
if possible.  A report of contact dated in September 2003 
indicated that the Brockton Clinic had apparently closed in 
1994 or 1995, that the Massachusetts State Medical Board had 
reported that the files were likely held in a repository for 
seven years and then destroyed, and that the state medical 
regulatory agency in Massachusetts would be able to provide a 
definitive answer as to whether the records were extant.  The 
record shows that the RO has not yet obtained a definitive 
answer to this question and that it apparently has not yet 
contacted the state medical regulatory agency.  This should 
be accomplished.

The Board is responsible for entering the final decision on 
behalf of the Secretary in claims for entitlement to 
veterans' benefits, see 38 U.S.C.A. § 7104(a), and as such, 
remand instructions to the RO in an appealed case are neither 
optional nor discretionary.  See e.g. Stegall v. West, 11 
Vet. App. 268 (1998) (The United States Court of Appeals for 
Veterans Claims vacated and remanded a Board's decision 
because it failed to ensure that the regional office achieved 
full compliance with specific instructions contained in a 
Board remand).

Accordingly, the case is remanded to the RO/AMC for the 
following additional development:


1.  The RO/AMC must review the veteran's 
claims files and ensure that all 
notification and development action 
required by the VCAA is completed.  The 
RO/AMC should ensure that the 
notification requirements and development 
procedures contained in the VCAA are 
fully complied with and satisfied.  In 
particular, the veteran should be 
informed of the type of evidence required 
from him and what evidence VA will obtain 
(with assistance from him) in order to 
substantiate his claim for an effective 
date earlier than April 6, 1999, for a 
compensable evaluation for his service-
connected degenerative disc disease, 
lumbar spine.  The veteran should also be 
informed that the VA will assist him in 
obtaining identified evidence, should he 
require such assistance.  He should also 
be asked to submit to VA any additional 
evidence that is in his possession and is 
pertinent to this claim.  

2.  The RO/AMC should contact the 
Massachusetts state medical regulatory 
agency and/or the Massachusetts State 
Medical Board and request a definitive 
answer as to whether the records of the 
veteran's treatment in 1994 from the 
Brockton Orthopedic Clinic in Brockton, 
Massachusetts are currently in existence 
or whether they were destroyed.  If they 
are available, the complete records 
should be obtained and associated with 
the veteran's claims folders.

3.  Following the above, the RO/AMC 
should re-adjudicate the veteran's claim 
for an effective date prior to April 6, 
1999, for a compensable evaluation for 
degenerative disc disease, lumbar spine, 
considering all evidence obtained since 
the May 2003 remand.  Thereafter, if the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided an SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the veteran's claim for an 
earlier effective date, to include a 
summary of the evidence reviewed since 
the last SSOC and a discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	ROBINSON ACOSTA
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



